Title: From Alexander Hamilton to Henry Lee, 20 October 1794
From: Hamilton, Alexander
To: Lee, Henry


Bedford [Pennsylvania] 20th October 1794.
Sir,
I have it in special instruction from the President of the United States, now at this place, to convey to you on his behalf, the following instructions for the general direction of your conduct in the command of the Militia army, with which you are charged.
The objects for which the militia have been called forth are.
1. To suppress the combinations which exist in some of the western counties in Pennsylvania in opposition to the laws laying duties upon spirits distilled within the United States and upon Stills.
2. To cause the laws to be executed.
These objects are to be effected in two ways—
1. By military force.
2. By judiciary process, and other civil proceedings.
The objects of the military force are twofold.
1. To overcome any armed opposition which may exist.
2. To countenance and support the civil officers in the means of executing the laws.
With a view to the first of these two objects, you will proceed as speedily as may be, with the army under your command, into the insurgent counties to attack, and as far as shall be in your power subdue, all persons whom you may find in arms, in opposition to the laws above mentioned. You will march your army in two columns, from the places where they are now assembled, by the most convenient routes, having regard to the nature of the roads, the convenience of supply, and the facility of co-operation and union; and bearing in mind, that you ought to act, till the contrary shall be fully develloped, on the general principle of having to contend with the whole force of the Counties of Fayette, Westmoreland, Washington and Alleghany, and of that part of Bedford which lies westward of the town of Bedford; and that you are to put as little as possible to hazard. The approximation, therefore, of your columns, is to be sought, and the subdivision of them, so as to place the parts out of mutual supporting distance, to be avoided as far as local circumstances will permit. Parkinson’s Ferry appears to be a proper point, towards which to direct the march of the column for the purpose of ulterior measures.
When arrived within the insurgent Country, if an armed opposItion appear, it may be proper to publish a proclamation, inviting all good citizens, friends of the Constitution and laws, to join the standard of the United States. If no armed opposition exist, it may still be proper to publish a proclamation, exhorting to a peaceable and dutiful demeanour, and giving assurances of performing, with good faith and liberality, whatsoever may have been promised by the Commissioners to those who have complied with the conditions prescribed by them, and who have not forfeited their title by subsequent misconduct.
Of those persons in arms, if any, whom you may make prisoners; leaders, including all persons in command, are to be delivered up to the civil magistrate: the rest to be disarmed, admonished and sent home (except such as may have been particularly violent and also influential) causing their own recognizances for their good behaviour to be taken, in the cases in which it may be deemed expedient.
With a view to the second point, namely, “the countenance and support of the civil officers, in the means of executing the laws,” you will make such dispositions as shall appear proper to countenance and protect, and, if necessary and required by them, to support and aid the civil officers in the execution of their respective duties; for bringing offenders and delinquents to justice; for seizing the stills of delinquent distillers, as far as the same shall be deemed eligible by the supervisor of the Revenue, or chief-officer of Inspection; and also for conveying to places of safe custody, such persons as may be apprehended and not admitted to bail.
The objects of judiciary process and other civil proceedings, will be,

1. To bring offenders to Justice.
2. To enforce penalties on delinquent distillers by suit.
3. To enforce the penalty of forfeiture on the same persons by seizure of their stills and spirits.
The better to effect these purposes, the Judge of the District, Richard Peters Esquire, and the Attorney of the district, William Rawle Esquire, accompany the army.
You are aware that the Judge cannot be controuled in his functions. But I count on his disposition to cooperate in such a general plan as shall appear to you consistent with the policy of the case. But your method of giving a direction to legal proceedings, according to your general plan, will be by instruction to the District Attorney.
He ought particularly to be instructed, (with due regard to time and circumstance)—1st to procure to be arrested, all influential actors in riots and unlawful assemblies, relating to the insurrection, and combinations to resist the laws; or having for object to abet that insurrection, and those combinations; and who shall not have complied with the terms offered by the Commisioners; or manifested their repentance in some other way, which you may deem satisfactory. 2dly. To cause process to issue for enforcing penalties on delinquent distillers. 3d. To cause offenders, who may be arrested, to be conveyed to goals where there will be no danger of rescue: those for misdemeanors to the goals of York and Lancaster; those for capital offences to the goal of Philadelphia, as more secure than the others. 4th. To prosecute indictable offences in the Courts of the United States— those for penalties on delinquents, under the laws beforementioned, in the courts of Pennsylvania.
As a guide in the case, the District Attorney has with him a list of the persons who have availed themselves of the offers of the Commissioners on the day appointed.
The seizure of Stills is the province of the Supervisor and other officers of Inspection. It is difficult to chalk out the precise line concerning it. There are opposite considerations which will require to be nicely balanced, and which must be judged of by those officers on the spot. It may be found useful to confine the seizures to stills of the most leading and refactory distillers. It may be adviseable to extend them far in the most refractory County.
When the insurrection is subdued, and the requisite means have been put in execution to secure obedience to the laws, so as to render it proper for the army to retire (an event which you will accelerate as much as shall be consistent with the object) you will endeavour to make an arrangement for detaching such a force as you deem adequate; to be stationed within the disaffected Country, in such manner as best to afford protection to well-disposed Citizens, and to the officers of the revenue, and to repress by their presence, the spirit of riot & opposition to the laws.
But before you withdraw the army, you will promise on behalf of the President a general pardon to all such as shall not have been arrested, with such exceptions as you shall deem proper. The promise must be so guarded as not to affect pecuniary claims under the revenue laws. In this measure, it is adviseable there should be a cooperation with the Governor of Pennsylvania.
On the return of the army, you will adopt some convenient and certain arrangement for restoring to the public magazines the arms, accoutrements, military stores, tents & other articles of camp equipage, and entrenching tools which have been furnished & shall not have been consumed or lost.
You are to exert yourself by all possible means to preserve discipline among the troops, particularly a scrupulous regard to the rights of persons and property and a respect for the authority of the civil magistrate; taking especial care to inculcate and cause to be observed this principle, that the duties of the army are confined to the attacking and subduing of armed opponents of the laws, and to the supporting and aiding of the civil officers in the execution of their functions.
It has been settled that the Governor of Pennsylvania will be second, the Governor of New Jersey third in command; and that the troops of the several States in line, on the march and upon detachment, are to be posted according to the rule which prevailed in the army during the late war—namely—in moving towards the seaboard, the most Southern troops will take the right—in moving westward, the most Northern will take the right.
These general instructions, however, are to be considered as liable to such alterations and deviations in the detail as from local and other causes may be found necessary the better to effect the main object upon the general principles which have been indicated.
With great respect   I have the honor to be   Sir,   Your Obedt. Servt.
Alex. Hamilton
